Lipscomb, J.
The petition in this case contains no averment that the note sued on was the note of the defendant, nor, ¿bat he had made the same. There was a demurrer to the petition, which was overruled, and defendant appealed. That the petition is fatally defective, has been settled by the decisions of this Court, in Frazier v. Todd (4 Tex. R. 461) and in Jennings v. Moss, (Id. 452,) and acknowledged by the Court, in Jackson v. Marshall and another (6 Tex. R. 324.)
The judgment is reversed and cause remanded.
Be versed and remanded.